130.	 Mr. President, allow me first of all to address to you the warmest congratulations of my delegation on the responsible mission the General Assembly has unanimously entrusted to you by electing you to the presidency of its thirtieth session. This choice is a proof of the esteem which the States Members of our Organization have for you. It is also the expression of a tribute they have sought through you to pay to the dynamic and constructive policies of your country in favor of international co-operation. At the same time, for us it constitutes the guarantee that our deliberations will take place in the best possible conditions of effectiveness because of your talent and your competence, and in particular because of the political open-mindedness that has always characterized your actions.
131.	My congratulations also go to your predecessor, Mr. Abdelaziz Bouteflika. to whom it is a great pleasure for me to pay a tribute for the actions he undertook in order to ensure the success of our work during the last regular and special sessions.
132.	I hope the Secretary-General will be kind enough to accept our great appreciation of and our gratitude for the tireless action he has undertaken to ensure the triumph of the principles of the United Nations in order to promote lasting peace throughout the world.
133.	We extend a warm welcome to the new Members, whose admission to our Organization is the result of the long struggle they have courageously and heroically waged against colonialism. It is a matter of great satisfaction for us to welcome the delegations of the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe. My country intends to develop with those fraternal States the most extensive co-operation and the closest relations possible.
134.	In the past year progress has been achieved in the establishment of a new era of peace in the world. 1 would refer first and foremost to the restoration of peace in South-Bast Asia, thanks to which the peoples of Viet Nam and Cambodia will finally be able to devote themselves to achieving the exalting work of national reconstruction. My country, which is fully aware of the long suffering which has been endured by these peoples, will continue to give them all necessary support in their development and reconstruction efforts.
135.	The African continent has also scored new successes on the path to liberation through the accession of new countries to independence and national sovereignty.
136.	The Conference cm Security and Co-operation in Europe, held at Helsinki last July, represents a step towards the strengthening of peace throughout the world. Its effects, however, will not make themselves fully felt in international relations unless the States signing the Final Act resolve to apply the principles adopted, not only in their mutual relations, but also in the relations which they entertain with the rest of the world.
137.	In the Middle East, praiseworthy efforts have been made to restore peace. But we must confess that peace is still a long way off because the real problems have not been tackled, particularly the question of recognizing the inalienable rights, of the Palestinian people.
138.	The situation is equally disquieting in Africa and, although colonialism has given ground, foreign domination persists over vast areas of territory, and racism remains one of the fundamental principles of the governments of certain States.
139.	In the field of economic and social development, we believe that the efforts made by the international community to establish a new economic order, and the results obtained, particularly during the seventh special session of the General Assembly, constitute an important step towards the establishment of this new international economic order.
140.	The seventh special session of the General Assembly has just concluded its work in an atmosphere of mutual understanding which, we venture to hope, will be a red-letter day in the history of relations among peoples. As a result, the sterility of a series of monologues has given way to the fruitful exchange of a genuinely constructive dialog.
141.	Thus, new prospects are now opening up before mankind of banishing confrontations from the international scene and devoting ourselves to broader cooperation in all fields of economic and social activity. This is the only way to achieve progressive elimination of the injustices and the inequalities which have hitherto hampered the advent of an equitable economic order that would guarantee peoples throughout the world an era of progress, peace and prosperity.
142.	This special session has thus made it possible to presage the advent of a new international economic order by means of the collective definition of specific steps all aimed at bringing about an economic institutional restructuring of international life, in order to ensure stable and equitable incomes for the developing countries, to safeguard and improve the terms of trade, to stimulate the transfer of science and technology, to stem inflation, and to inject a new morality into the international monetary system.
143.	Consequently, it is important that the dynamic process born of the spirit of the seventh special session, as well as the political will and desire for co-operation and understanding which was characteristic of its work, should be channeled towards serving the interests and the welfare of our peoples, by means of our continuing and persistent efforts.
144.	Definition of this new co-operation and strategy, it must be noted, was possible only because of the new spirit of mutual understanding and of compromise which allowed us to arrive at a broad consensus. We hardly need to stress that it cannot be implemented without other meetings to discuss formulas which will make it possible to reconcile differing viewpoints and which will help to concert interests that can hardly be regarded as conflicting.
145.	Morocco, while affirming its total adherence to the principles contained in the Charter of Economic Rights and Duties of States, hopes, in the spirit of constructive dialog which now prevails among the members of the international community, that the misgivings expressed by certain developed countries in connexion with that Charter will be dispelled, so that the principles contained therein can be implemented in the interests of all parties.
146.	The situation in the Middle East is still fraught with increasingly serious threats to world peace, despite the progress which has been recently accomplished. Israel continues to occupy vast territories belonging to three States Members of our Organization, despite the unanimous condemnation of the international community which was reflected in the numerous resolutions adopted by both regional organizations and international bodies, and in particular by the United Nations. In spite of universal disapproval, Israel continues its murderous raids against Arab countries and does not balk at using the most destructive type of weapons even against civilian populations,
147.	While our Organization has been equal to its responsibilities in condemning such criminal acts, we see with indignation that the resolutions adopted in this connexion have remained ineffectual, and have merely been added to the many previous resolutions that have been passed since 1948.
148.	The occupation of the holy city of Jerusalem, the east bank of the Jordan, the Golan Heights, and the major part of the Sinai peninsula constitutes a telling illustration of Israel's policies of annexation and expansionism.
149.	Morocco supports all the efforts which are being made to achieve a global, just and lasting solution to the Middle East problem. We would reiterate that such a solution cannot consist only of the total evacuation of the occupied territories and the holy city of Jerusalem, but necessarily implies the unequivocal recognition of the national rights of the Palestinian people.
150.	Recent initiatives in the Middle East undoubtedly introduce a new element into the efforts made to bring about the evacuation of occupied Arab territories. But we are disturbed to see that, despite long and arduous negotiations, and despite the good faith and positive attitude of the victim of the aggression, Israel continues to occupy approximately 90 per cent of the Sinai,
151.	And if such a limited result has required eight years of difficult and lengthy negotiations from the mission of Mr. Jarring, the Special Representative of the Secretary-General, right up to the numerous trips made by Mr. Kissinger, the Secretary of State of the United States, this would seem to indicate that the Middle East will continue under the threat of an explosive situation, endangering international peace and security in a way involving incalculable political, economic, and human consequences.
152.	We must, therefore, remain vigilant. This is the price of peace. It is our duty to give full effect to the resolutions adopted by our Organization.
153.	Morocco and the international community cannot be indifferent to the tragedy of the Palestinian people, who, for approximately 30 years now, have been victims of international Zionism and who live scattered throughout the world. Israel stops at nothing in its attempts to destroy that people both physically and politically. But the determination of our Palestinian brothers to recover their national rights, the heroism and the abnegation they have displayed, have led to a world-wide awareness of the realities of the Palestine situation.
154.	Resolution 3237 (XXIX) in which the General Assembly called upon the Palestine Liberation Organization [PLO] to participate in all its work and at all international conferences held under its aegis, and General Assembly resolution 3236 (XXIX) reaffirming the inalienable right of the Palestinian people in Palestine, including their right to independence and sovereignty, are both of profound political significance. They have made it possible for the Palestinian question to be transferred from the realm of charitable or humanitarian considerations to the realm to which it really belongs, that of an acute political problem which threatens international peace and security and requires of us an urgent solution.
155.	Morocco, faithful to the resolution of the seventh Conference of Arab Heads of State or Government, held at Rabat in October 1974, would here solemnly restate its view that there can be no global and final solution to the question of the Middle East unless an independent Palestinian national authority is set up under the aegis of the PLO.
156.	The tragedy which has been visited upon our brothers in Lebanon is only a consequence of the pernicious and diabolical Israeli designs to disrupt the unity of the Lebanese nation and to sow hatred and discord among the citizens of the same country. That is why Israel is seeking to destroy the structures of the Lebanese State, since it symbolizes understanding and harmonious and peaceful coexistence among communities professing different creeds. In so doing, the Zionist State is attempting to give the impression that even the concept of coexistence in Palestine would lack realism and objectivity. Thus, the covert action and treacherous maneuvers which
ave been instigated by Israel tn Lebanon are quite definitely further proof of the unsavory role played y Israel in the Middle East.
157.	The Israeli-Arab conflict, unfortunately, is not the only source of tension in the Mediterranean. The situation in Cyprus continues to divide two communities which common sense and mutual interests would prompt to a peaceful and harmonious coexistence. Morocco expresses the hope that the inter- communal talks, initiated under the auspices of the Secretary-General, may continue until a just and final solution to this painful conflict can be found.
158.	Acting on the premise that security in Europe and the restoration of peace in the Mediterranean are indivisible, the Conference on Security and Cooperation in Europe sought, to a certain point, to take due account of the concerns expressed by the non- participating Mediterranean countries.
159.	We regret, however, that the Conference did not include the coastal Mediterranean countries, which, quite obviously, are vitally concerned by most of the problems which it discussed.
160.	Nevertheless, we took note of the fact that the participant Stales proclaimed their intention to maintain and to broaden the dialog which has been started with the other coastal countries in order to contribute to peace, to the reduction of armed forces in the area, and to the broadening of co-operation. Thus, the Conference recognized that the cultural and economic ties and the imperative need for security on both sides of the Mediterranean legitimized the interest of Morocco and other coastal countries in security and the development of good relations throughout the region.
161.	The changes occurring in Portugal have brought about a noteworthy acceleration of the process of decolonization in Africa. But it is intolerable that other Territories are still subject to colonialism or still endure the odious system of racism and apartheid. The continuation of this situation involves the grave risks of tension and conflict in our continent and constitutes a serious threat to international peace and security.
162.	The Kingdom of Morocco is resolved to pursue its action in order to bring about the total liberation of Africa and to eliminate all forms of racial discrimination from that continent. I should like here to express our regret that a number of countries continue to co-operate with racist regimes, thus helping to consolidate their economies and their capacity to repress indigenous populations.
163.	In referring to the problems of our continent, I should like to express the deep distress which we experience in learning each day of the events which afflict Angola at a time when it is on the eve of its accession to independence. My country urgently appeals to the national movements, each one of which is aware of the patriotic spirit and sacrifices made during their liberation struggle, to put an end to their internecine quarrels.
164.	The time has come for all to tum this gloomy page of history marked by fratricidal struggle and to turn boldly towards the future and fully shoulder the new responsibilities incumbent upon them in order to build a stable State with a prosperous economy for the benefit of their peoples. The Kingdom of Morocco is fully prepared to make its contribution to the effort of national reconstruction which will have to be immediately undertaken in Angola.
165.	I referred just now to Territories still under colonial domination. The Western Sahara is precisely a part of those Territories,
166.	Since its partial decolonization in 1956, the Kingdom of Morocco has constantly worked beside all the liberation movements which are struggling against colonialism and has been actively involved in the work of the liberation committee of the Organization of African Unity [OAU\.
167.	May 1 recall that the OAU has had fresh life breathed into it since the Assembly of Heads of State and Government of the OAU held at Rabat from 12 to 15 June 1972; furthermore, it has now become commonplace to speak of the "spirit of Rabat".
168.	Faithful as it is to the same policy. Morocco is supporting the efforts of the third-world countries to strengthen their sovereignty and to defend their integrity against any attempts at disintegration or divisiveness.
169.	This policy must be seen as part and parcel of the principles and declarations of our Organization. The principles, of national unity and territorial integrity are an integral part of the binding law which is the very foundation of the actions of the United Nations and the agencies affiliated with it. This, in particular, makes it possible for us to thwart all maneuvers aimed at perpetuating direct or indirect domination on the part of the colonial Powers.
170.	The peoples of Zaire, Nigeria and Indonesia were able to triumph precisely over these maneuvers by seeking, through struggle and great sacrifice, to ensure their right to national unity and territorial integrity. In so doing they received the effective support of both the OAU and our Organization.
171.	In these circumstances, Morocco can justifiably request the support of the international community to help it achieve its own territorial integrity in the context of the application of these self-same principles.
172.	In this connexion, we are indeed grateful to those States which unequivocally supported the just claims of Morocco in connexion with its Territories in the north still under Spanish domination: the towns of Ceuta and Melilla, the Jaafarines Islands and the Rocks of Velez and Alhoceima.
173.	We would express our thanks to the Islamic Conference, the OAU and the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held at Lima from 25 to 30 August 1975, which, in the course of this year, have given their unanimous and complete support to the just claims of my country.
174.	The Political Declaration of Lima, which defined the strategy to strengthen international peace and security and to intensify solidarity and mutual assistance among non-aligned countries, states:
"Furthermore, considering the repressive acts committed by the Spanish authorities in the towns of Ceuta and Melilla, on the Jaafarines Islands and on the Rocks of Alhoceima and Velez under the Moroccan jurisdiction, the non-aligned countries express their full support for the claims of the Kingdom of Morocco to recover its territorial integrity over its towns, islands and enclaves and request Spain to enter into direct negotiations with Morocco to arrange for their immediate restitution." All0217 and Corr.l, annex, para. 43.]
175.	The Government of His Majesty the King of Morocco reaffirms its rights of sovereignty over those Territories and, strengthened by the support of the overwhelming majority of the States Members of our Organization, declares itself prepared immediately to undertake negotiations with the Spanish Government. Spain cannot reject this dialog, because it is precisely the same process which it is advocating to settle the question of Gibraltar.
176.	For 10 years now the General Assembly has had before it the question of the decolonization of Western Sahara. Morocco, while supporting the initiatives taken by our Organization to bring about true decolonization, has constantly maintained that Western Sahara is a fundamental part of the Moroccan nation. For its part, the administering Power has remained heedless of all the resolutions which have been passed previously and has obstinately aimed at a thorough distortion of the necessary conditions for their implementation. All the delays that have occurred in the process of decolonization are therefore ascribable to Spain.
177.	In fact, far from promoting the liberation of the colonized peoples, Spain has endeavored to condition them by resorting particularly to the classic procedure of so-called representative assemblies. At the same time it has stepped up its military and economic control It has endeavored to turn the referendum into a tool which it can fashion according to its whim and which it can use when and how it chooses in order to elicit a predetermined response. Of course, this so-called process of decolonization, which has furthermore been constantly deferred, has involved no negotiations with Morocco or Mauritania, parties directly concerned, and the United Nations itself has not been able to intervene, unless it be to give its blessing to decisions taken by the administering Power. It is this situation which the Moroccan and Mauritanian Governments, with the support of other Governments, forcefully denounced during the last session of the General Assembly.
178.	In view of the specific character of Western Sahara, the General Assembly was induced during its last session to seek an advisory opinion from the International Court of Justice on certain legal aspects of the problem [resolution 3292 (XXIX)]. It will be up to our Assembly, in the light of the advisory opinion that will be handed down, to advocate specific political measures, while at the same time, however, respecting the fundamental right to territorial integrity of both Morocco and Mauritania.
179.	His Majesty the King of Morocco was moved, furthermore, just before the twenty-ninth session of the General Assembly, to recall vividly how Morocco unanimously views the problem of the decolonization of Western Sahara. Spanish colonization did not involve an empty space which the colonizer settled or organized in any way. That colonization subjugated peoples who already had a political and social organization of a type which undoubtedly was appropriate to the region and the era in question and whose existence could in no wise be challenged. In other words, Western Sahara was never a terra nullius. Furthermore, the entire political and social organization which antedated the Spanish colonization showed that it was Moroccan soil that the colonizer had usurped. In point of fact, the geographical, ethnic and cultural unity of the liberated part of Morocco and that part of it still under Spanish domination is crystal clear. The same Teknas tribes live in both parts and have always been subject to Moroccan political and administrative organization. That organization itself acquired distinctive features by being exercised over widely scattered populations, who lived a nomadic life over vast expanses of desert.
180.	Morocco is convinced that it has given the International Court of Justice clear evidence of the numerous ties which unite it with Western Sahara, despite the very difficult technical circumstances which it had to cope with. There can be no doubt that one of the effects of colonization is the confiscation of history. The negligent or willful destruction of documents, their absorption into the archives of the administering Power, which, when it has to, produces only those which are favorable to it, undoubtedly do not help to serve the cause of those States which have been frustrated and are demanding compensation for that frustration.
181.	Morocco, however, co-operated fully with the International Court of Justice in the performance ot its mission. On the other hand, it was with some regret that we viewed the negative attitude of the administering Power, which endeavored to convince the Court not to give the General Assembly the assistance it had requested of it. It would be tedious to recall here how, by turns, the Spanish Government first sought to persuade the Court that the Assembly had submitted to it for its opinion a Spanish-Moroccan dispute, in other words a territorial dispute, and then argued that what was before the Court was purely academic and without interest, These technical legal points need not have been recalled here if, behind them, we- did not glimpse the constant desire of using all means to reduce the process of decolonization to a sort of authoritarian monologue in which the administering Power itself asks the questions and gives the answers, seeks for no negotiation and brooks no discussion.
182.	It is in the same spirit that, at the time when the case was being reviewed by the Court, the Spanish Government threatened to shed forthwith its responsibilities in Western Sahara, taking as a pretext a deterioration of the situation in the Territory. In this connexion it outlined certain prospects which quite clearly boiled down to a direct and arbitrary institution of a political authority in Western Sahara, a classic and convenient procedure whereby it could appear to give the Impression of withdrawing while still remaining present through intermediaries.
183.	It is in the same way that Spain has systematically refused for many years to receive the Visiting Mission that the General Assembly decided should be sent to Western Sahara, It was only this year that that Mission was finally able to discharge its functions and to visit the Territory. Thus, the Assembly is now furnished with and will shortly have before it the report of the Mission [AII0023, chap. XIII, annex], whose work we cannot over-praise for its moral integrity and its fidelity.
184.	I should now particularly like to explain the state of mind in which the Moroccan Government will take up the discussion of the problem of the decolonization of Western Sahara.
185.	Needless to say, Morocco considers that this decolonization involves not only areas bordering on its own territory. We would reaffirm that it is not only a question, as in the case of any process of. decolonization, of rendering justice to the people who have been colonized themselves, but also, by the same token, of rendering justice to a nation which has been mutilated by the colonizers. The opinion of the Inter-national Court of Justice will indicate under what juridical heading we will have to place Western Sahara's ties with Morocco and Mauritania. But, over and above all categories and concepts, there is one certainty which every Moroccan, whatever be his station or his opinion, bears in his heart, and that is that there cannot be any true decolonization of the territory and population of Western Sahara as long as the rift created by the colonization persists.
186.	I hardly need to remind this Assembly to what extent the new international law, the international law characterized by the liberation of colonized peoples, is inspired by a sense of national unity, and how often, in connexion with the question of respect for territorial integrity, the United Nations has paid a tribute to national unity, Nothing would be more unfair or more injurious to understanding among nations than to carry out a process of decolonization without taking, first and foremost, due account of this desire to reunite what has been separated and to put together what has been broken into pieces.
187.	Of course, at this stage of our discussion Morocco does not intend to submit any detailed procedure to the General Assembly. There will be adequate time to do so when our work has taken on a more technical turn, particularly in the Fourth Committee. For the time being, we cannot but ask the Assembly to pay due attention to two essential facts.
188.	The first is that the process of decolonization of Western Sahara, as, furthermore, is demonstrated in the general terms of resolution 1514 (XV), is not something which can be decided by a sort of automatic machinery. We are faced here with a specific problem, in connexion with which all the necessary elements must be weighed and which cannot be fitted into a strait-jacket.
189.	The second fact is that of the hope which my country cherishes. Few peoples have paid as heavy a price under colonization as the Moroccan people. For Morocco, colonization took the most cynical forms of division and mutilation, the very negation of national identity. The continuous struggle of the Moroccan people thus made it possible, in 1956, for an end to be put to the dual French and Spanish Protectorate, for us to recover the zone of Tangier, which had been placed under an international statute, and, finally, by means of direct negotiations with Spain, to obtain the restoration of the Saharan provinces of Tarfaya in 1958 and Ifni in January 1969.
190.	It is therefore with patience, and also, at the same time, with full confidence in the work of liberation and justice pursued by the United Nations, that Morocco has awaited the completion of its territorial integrity.
191.	How great would be our disappointment were the Organization to embark on a course likely to lead to a rejection of its national unity. That is a disappointment we shall not have to suffer. The work of liberation and the work of justice are one and the same.
